Citation Nr: 1612801	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

The Board remanded the appeal in January 2013 to obtain a VA examination and opinion addressing the claimed acquired psychiatric disorder.  The Agency of Original Jurisdiction (AOJ) substantially complied with the remand order, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  An in-service stressor sufficient to cause PTSD has not been verified. 

2.  The Veteran does not have a qualifying DSM-IV diagnosis of PTSD related to a verified in-service stressor. 

3.  The Veteran was diagnosed with a personality disorder in service, and an acquired psychiatric disorder was not diagnosed in service. 
 
4.  The Veteran does not have a currently diagnosed acquired psychiatric disorder related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a January 2008 preadjudicatory notice letter which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, service personnel records, lay statements, VA medical records, and a VA examination.  The Veteran has identified an in-service personal assault.  Service treatment records and service personnel records have been obtained in an attempt to verify the alleged stressor, but the Veteran stated that he did not report the assault in service and he has not otherwise provided information, such as the names of the individuals involved, to otherwise verify the incident through official sources.  

The Board remanded the appeal in January 2013 for a VA psychiatric examination.  The Board finds that the March 2013 VA examination is adequate.  The examiner identified current psychiatric diagnoses, answered the questions asked on remand.  The opinions rendered are adequate as they are based on a comprehensive psychological evaluation and include a rationale that is based on and consistent with the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

	

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, PTSD is not a "chronic diseases" listed under 38 C.F.R. § 3.309(a) and the Veteran has not been diagnosed with psychosis; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id; Patton v. West, 12 Vet. App. 272, 278 (1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Service Connection Analysis

The Veteran contends that PTSD is due to a rape that occurred while he was serving a three-month sentence at the Mannheim Military Prison in Mannheim, Germany.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the identified stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

After a review of all the evidence, the Board finds, first, that the reported stressor involving an in-service sexual assault or assaults has not been corroborated by service records or other credible supporting evidence.  The Veteran submitted an August 2008 statement describing various incidents of sexual harassment leading up to a rape while he was serving a three-month sentence at the Mannheim Military Prison in Mannheim, Germany for drug possession.  He indicated that he was slapped and sexually harassed by inmates on his very first day at the prison.  He described an incident where he was molested in a bathroom, and reported that two nights later, the same man who had molested him raped him while two of his friends held him down.  He indicated that he did not report the assault, but asked a guard to move him to solitary cell.  He indicated that solitary cells were unavailable, but he discovered that he was eligible for transfer to a rehabilitation center in Fort Riley, Kansas and was transferred two days later.  

Service personnel records confirm the Veteran's January 1972 confinement in Mannheim, Germany, and a February 1972 transfer for further confinement at a correctional facility in Fort Riley, Kansas, but do not confirm the occurrence of any in-service sexual assault and do not reflect that the transfer was made at the Veteran's or any other individual's request.  Instead, the record shows that three other prisoners were transferred to the United States along with the Veteran and no specific reasons for the transfer were identified in personnel records.  Service personnel records do not document any incidents related to an alleged in-service sexual assault.  

Service treatment records show that the Veteran was noted to have a history of drug use at service entrance in January 1970 in conjunction with a psychiatric evaluation.  The Veteran was subsequently referred for a psychiatric consultation.  A January 1970 psychiatric consultation shows that the Veteran had a past history of drug use, with no drug use in the past seven months.  There was no serious psychopathology noted.  The Veteran was given a provisional diagnosis of dissocial personality disorder, mild, and was stated to be acceptable for enlistment.  While the Veteran was diagnosed with a personality disorder in January 1970, the Board finds that the psychiatric consultation was completed just after enlistment and prior to the Veteran's period of confinement and the alleged rape; therefore, it does not tend to verify the occurrence of the alleged stressor and it appears, based on the comment that the Veteran was "acceptable for enlistment," that the Veteran was referred for the evaluation based on the history of drug use noted on his enlistment examination.  For these reasons, findings in the service treatment records and personnel records do not corroborate the Veteran's accounts of the occurrence of a military sexual trauma.  Moreover, the Board finds that the personality disorder identified in service is not a disability for VA disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9. 

Inconsistencies in the Veteran's stressor statements were noted by a March 2013 VA examiner, and the Board finds that such inconsistencies tend to weigh against the credibility of the reported in-service stressors.  The Veteran has provided several differing accounts regarding what occurred on his first day in prison.  In an October 2007 interview with a VA psychology technician, cited by the March 2013 VA examiner, the Veteran reported that on his first day in prison he was beaten up by a "very large black man who told me he hated all whites."  In an August 2008 written statement, the Veteran stated that on his very first day at the prison, an inmate approached him, slapped him in the face, and told him he wanted him.  During the March 2013 VA examination, the Veteran reported that on his first night in prison a guy got in bed beside him; this incident was not previously reported.  While these statements do not directly implicate the rape reported by the Veteran in service, the Board finds that the inconsistencies in the Veteran's statements, when considered with other evidence of record, tend to weigh against the Veteran's credibility in this case.  The March 2013 VA examiner also indicated that an account provided by the Veteran with regard to his transfer after he left the Mannheim prison, describing a night spent in Leavenworth, appeared implausible and inconsistent with the history outlined by the record.  

The Board finds that there are other inconsistencies shown by the record with regard to the Veteran's symptom endorsement.  For instance, the Veteran reported during the March 2013 VA examination that he never really got along with women because of the rape, and "I have no long term relationships because of that."  However, when discussing his social history in the same examination report, the Veteran reported that he had some serious romantic relationships in the past, and a December 2003 VA psychiatric treatment note identified suicidal ideation after the Veteran's girlfriend of five years broke up with him. 

Psychometric testing conducted during the March 2013 VA examination tends to show that the Veteran has not been credible in reporting his psychiatric symptoms.  Objective testing using the MCMI-III shows that the Veteran had an invalid or bad profile shown during the March 2013 VA examination and evidenced symptom amplification or exaggeration, and the Veteran had poor Global Validity assessed by the VA examiner in the CAPS PTSD interview.  The Board finds that inconsistencies shown in the Veteran's lay accounts with regard to his experiences in prison and his symptom endorsement, when considered with the invalid or bad profile, symptom amplification or exaggeration, and questionable validity scores during the March 2013 VA examination all tend weight against the Veteran's credibility.  Accordingly, the Board finds that lay evidence provided by the Veteran is not credible in this case, and the Board finds that the reported stressor has not otherwise been corroborated by credible supporting evidence.  For these reasons, the Board finds that the reported stressor involving in-service sexual assault has not been verified.

Additionally, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a confirmed DSM-IV diagnosis of PTSD related to the reported in-service sexual assault.  VA treatment records dated in 2001 and 2006 show that the Veteran had been seen for a long history of treatment for drug and alcohol dependence.  VA treatment records show that the Veteran was diagnosed with PTSD in November 2007 based on his report of an in-service sexual assault, and the Veteran was additionally assessed with bipolar disorder and major depressive disorder in 2008; however, the Board finds, that these diagnoses, to include the initial PTSD diagnosis, were not rendered by a psychiatrist or psychologist, and the examining VA Nurse Practitioner did not have the benefit of a review of the claims folder or an otherwise thorough and accurate history upon which to base the purported opinion.  Medical opinions or diagnoses premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Medical opinions or diagnoses based on inaccurate material facts are of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran).  The Board is not rejecting the medical opinion because it came from the Veteran; rather, the Board is rejecting the medical opinion because it is based upon an inaccurate history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); Coburn v. Nicholson, 
19 Vet. App. 427, 432-433 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  The Board finds, in this case, that the March 2013 VA examiner has provided more probative evidence with regard to whether the Veteran has currently diagnosed PTSD or other acquired psychiatric disorder, as the diagnoses, or lack thereof, were based on a more factually accurate premise derived from a review of the entire record, a CAPS interview of the Veteran, an extensive psychiatric evaluation, and objective psychometric testing.  

A March 2013 VA examination identified current diagnoses of alcohol dependence in remission, opioid dependence in remission, a personality disorder, not otherwise specified, and a history of cocaine and benzodiazepine dependence in remission.  The VA examiner specifically opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of bipolar disorder, major depressive disorder, or PTSD.
 
In providing reasoning for these findings, the VA examiner cited an August note in service treatment (medical) records, identifying a diagnosis of dissocial personality in conjunction a history of drug use.  The VA examiner explained that dissocial reaction was a diagnosis discontinued after DSM-I, which referred to individuals who exhibit disregard for social codes due to having lived their lives in an abnormal moral environment.  The VA examiner stated that it appeared that this diagnosis was assigned to capture the Veteran's drug use in the absence of significant psychopathology.  The VA examiner also stated that there were many notes in the medical record suggesting the presence of a current personality disorder.  While the MCMI-III was administered to assess the presence of a personality disorder, the test was invalid due to symptom amplification and exaggeration and yielded a fake/bad profile.  As a result, the VA examiner indicated that it was not possible to obtain meaningful information about a specific personality disorder.  The Veteran, nonetheless, did endorse many items suggesting paranoid ideation and emotional discontrol.  Based on the foregoing, the examiner opined that the Veteran did have a personality disorder, though a more specific diagnosis could not be made.  

The VA examiner opined that the Veteran did not meet the DSM-IV criteria for bipolar disorder, stating, additionally, that she saw no evidence in the medical record to strongly support such a diagnosis in the past.  The VA examiner reasoned that while the Veteran had a history of emotional decontrol and impulsive behavior often associated with bipolar disorder, but in this case, it appeared to reflect a fairly consistent enduring state, most likely a personality disorder.  The Veteran reported taking psychoactive medications since January 2011 and that he has not experienced a manic or depressive episode.  The VA examiner opined that bipolar disorder or a primary major depressive disorder were, therefore, unlikely.  The VA examiner also opined that the Veteran did not meet the criteria for major depressive disorder, reasoning that past depression appeared to have been secondary to the Veteran's personality and substance use disorders.  The VA examiner opined that the Veteran's medical record and personal history were, instead, consistent with alcohol and multiple drug dependencies, currently in remission.  

Finally, the VA examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  While a CAPS score indicated severe PTSD, the validity was stated to be highly questionable.  The CAPS interview includes consideration of a Global Validity Score, which was shown to be poor, with a substantially reduced validity score based on inconsistent and implausible account of the alleged trauma, difficulty describing and articulating symptoms, a self-report that was inconsistent with the Veteran's presentation during the interview, and psychological testing suggestive of exaggeration.  Based on the administration of the CAPS with consideration of the Global Validity Score, the VA examiner opined that it appeared unlikely that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner also reasoned that there was no evidence in the record to support the Veteran's reported rape in service, consistent with the Board's own finding, reasoning that there was no contemporaneous medical or psychiatric complaints, no evidence of any further behavior problems in service following the Veteran's imprisonment, no evidence that the Veteran's transfer was triggered by a request on his part or by concerns for his safety, and differing reports as to his stressor.  Based on findings from the March 2013 VA examination, the Board finds that the weight of the evidence does not establish a current diagnosis of PTSD, and as the Veteran's reported in-service stressor has not otherwise been verified, he does not have a diagnosis of PTSD related to a verified in-service stressor.  

The Board finds that the diagnoses rendered by the March 2013 VA examiner are probative as they were based on a review of the record, a comprehensive interview of the Veteran, a full mental status examination, a CAPS evaluation for PTSD, and objective testing using the MCMI-III. The Board finds that the examiner's assessment of the Veteran's credibility during the CAPS interview and during psychometric testing is also appropriate and probative.  The Board finds that the diagnoses provided during the VA examination is more probative than earlier diagnoses rendered in 2007 and 2008 based on the Veteran's own, inaccurately reported stressor and symptomatology.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  


Significantly, objective psychometric testing shows that the Veteran had a "fake" or "bad" profile based on symptom amplification and exaggeration of symptoms.  Thus, the Board finds that the March 2013 VA examiner's finding, that the Veteran did not have currently diagnosed PTSD, bipolar disorder, or primary major depressive disorder, is more probative than the earlier VA diagnoses given the evidence of symptom amplification or exaggeration shown in this case.  For these reasons, the Board finds that an in-service stressor sufficient to cause PTSD has not been verified, and the Veteran does not have a qualifying DSM-IV diagnosis of PTSD, bipolar disorder, or primary major depressive disorder to warrant service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of a qualifying acquired psychiatric disorder in this case.

Insomuch as the Veteran has been diagnosed with alcohol and multiple drug dependencies in remission, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Thus, the Board finds that service connection is not warranted for the diagnosed substance abuse disorders.

The Board finds that the Veteran was diagnosed with a personality disorder in service, and an acquired psychiatric disorder was not diagnosed in service.  While the Veteran's representative contends that service connection is warranted for the Veteran's currently diagnosed personality disorder, the Board finds that the personality disorder is not a disability for VA disability compensation purposes.  See 38 C.F.R. § 3.303(c).  Service connection is also not warranted for the history of depression, secondary to the Veteran's substance and personality disorders, as depression is not shown to have been incurred in service, and the weight of the evidence does not reflect a current DSM-IV diagnosis of major depressive disorder. 


As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, there is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


